Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 13-18, 20-21 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wodrich (U.S. Patent No. 10,534,081).

Regarding Claim 14, Wodrich discloses in Figure 2,  the sensor module according to claim 13, wherein the first sensor 2 unit and the second sensor 2 unit are entirely located inside an outer edge of the support 5 when viewed from an attaching direction of the support. 
Regarding Claim 15, Wodrich discloses in Figure 2, the sensor module according to claim 13, wherein the support 1 and the housing 5 have such shapes that regulate a posture of the support 1 when the support is attached to the housing. 
Regarding Claim 16, Wodrich discloses in Figure 2, Wodrich discloses the sensor module according to claim 13, wherein an attaching direction of the support 1 is along a detecting reference direction of the first sensor unit 2n and a detecting reference direction of the second sensor unit 2n (the attaching direction of the support 1 to housing 5 is seen to be perpendicular to the surface of the housing member 5). 
Regarding Claim 17-18, Wodrich discloses in Figure 2,  the sensor module according to claim 13, wherein a detecting reference position of the first sensor unit 2n is not offset from a detecting reference position of the second sensor 2n unit in a front-rear direction of the vehicle (the two sensor are disposed on a bottom surface of housing along the curve and not offset in a front rear direction or up down direction but are disposed in a sideways manner). 
Regarding Claim 20, Wodrich is seen to disclose in Figures 2-3, the sensor module according to claim 13, wherein a gathering member (vehicle harness 8) is configured to gather a 
Regarding Claim 21, Wodrich discloses in Figures 1 and 8,  the sensor module according to claim 13, wherein a control device (sensor fusion control unit 22) configured to control at least one of an operation of the first sensor unit 2 and an operation of the second sensor unit is supported by the support 1 (Col 5, lines 60-67).
Regarding Claim 26, Wodrich discloses in Figure 2, the sensor module according to claim 13, further comprising: a third sensor module supported by the support 1 (three sensors 2 are shown). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim 19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wodrich (U.S. Patent No. 10,534,081).
Regarding Claim 19, Wodrich does not explicitly disclose the first sensor unit 2 and the second sensor 2 unit are so configured to be attached to and detached from the support individually. 
It would have been obvious to one of ordinary skill in the art at the time of filing to configure the sensors 2 detachable individually so they can be easily replaced, since it has been held that constructing a formerly integral structure in various separable elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding Claim 22, Wodrich does not explicitly disclose the sensor module according to claim 13, wherein the support 1 is made of material containing metal. 
It would have been obvious to one of ordinary skill in the art at the time of filing to use a metal for its durability and conductivity of heat and electricity, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding Claim 23, Wodrich does not explicitly disclose the sensor module according to claim 13, further comprising: a sealing member configured to be placed between the support 1 and the housing 5.
It would have been obvious to one of ordinary skill in the art to use a seal or O-ring with the support of the housing to prevent moisture ingression and corrosion between dissimilar KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wodrich (U.S. Patent No. 10,534,081) in view of Toledano (U.S. PG Publication No. 2019/0353784). 
Wodrich does not disclose wherein at least one of the first sensor unit and the second sensor unit is a camera unit provided with a shielding cover surrounding an image pickup face of the camera unit. 
Toledano discloses in Figure 3B, a camera unit having a shielding cover (glare shield 380) surrounding an image pickup face of the camera unit 124, 126 to reduce glare from reflection off the shield (Para 0093).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a glare shield and camera as part of one of the sensors that would pick up image recognition reducing glare from reflectivity.
	
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wodrich (U.S. Patent No. 10,534,081) in view of Toyota Motor Co.  (JP  2010002272). 
Wodrich does not disclose a first adjustment mechanism configured to adjust a detecting reference direction of the first sensor unit and a second adjustment mechanism configured to adjust a detecting reference direction of the second sensor unit are supported by the support. 
Toyota discloses a sensor module having an adjustment mechanism adjusting the detection direction of a sensor (See Abstract).  This provides an adjustment to the Field of View Detection range as needed during operation of the vehicle.  
. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wodrich (U.S. Patent No. 10,534,081) in view of Onozawa (U.S. Patent No. 7,579,593). 
Wodrich discloses in Figure 2, a sensor module adapted to be mounted on a vehicle (bumper fascia), comprising: a housing 5 defining an accommodation chamber; a support 1 configured to be attached to and detached from the housing from the outside of the housing; a sensor unit 2n supported by the support 1;, wherein when the support is attached to the housing, the support defines a portion of the accommodation chamber, and the sensor unit and 
Wodrich does not disclose a lamp unit supported by the support 1 wherein the lamp unit is disposed in the accommodation chamber of the housing 5. 
Onozawa discloses in Figure 1, a sensor unit headlight module for a vehicle having a lamp unit (white lamp unit 150) in an accommodation chamber together with a sensor unit (IR camera and camera 130).  This provides for nighttime driving in the use of an IR lamp and camera to detect objects in more distant relation the vehicle to objects using the camera an IR lamp.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the sensors into a housing together with a lamp for establishing an integrated sensor module that is less expensive relatively. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919.  The examiner can normally be reached on M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MAY/Primary Examiner, Art Unit 2875